DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8, 11-21 and 24-26 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-21 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The nature of the instant invention has claims, which embrace substituted 5,8,9,10,10a,11-hexahydro-5,6,7a,11-Tetraazacyclohepta[def]cyclopenta[a]fluoren-4(7H)-one compounds.
HOW TO USE:  Claims 1-8, 11-21 and 24-26 are drawn to the method for the prevention, delay of progression or treatment of cancer.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  While the treatment of glioblastoma multiforme has been linked with PARP the art does not recognize use of such inhibitors 
The treatment of cancer generally cannot possibly be considered enabled.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
.	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
Cancer is not a single disease, or cluster of closely related disorders. There are hundreds of cancers, which have in common only some loss of controlled cell growth. Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body. Here are some assorted categories:

 (7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1 and 4 and 6, the quantity of experimentation needed is expected to be great.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
In view of the lack of direction provided in the specification regarding starting materials, the lack of working examples, and the general unpredictability of chemical reaction, it would take an undue amount of experimentation for one skilled in the art to make the claimed compounds and therefore practice the invention.  To be enabling, the specification of a patent must teach those skilled in the art how to make and use the scope of the claimed invention without undue experimentation.  The applicants' are not entitled to preempt the efforts of others.  The test for determining compliance with 35 U.S.C. § 112, is whether the applicants have clearly defined their invention.
prevention, which is not remotely enabled.  It is presumed in the prevention of the diseases and/or disorders claimed herein there is a way of identifying those people who may develop a tolerance to opiate analgesia, etc.  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disorders claimed herein.
Where the utility is unusual or difficult to treat or speculative, the examiner has authority to require evidence that tests relied upon are reasonably predictive of in vivo efficacy by those skilled in the art.  See In re Ruskin, 148 USPQ 221; Ex parte Jovanovics, 211 USPQ 907; MPEP 2164.05(a).
Patent Protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. Tossing out the mere germ of an idea does not constitute enabling disclosure.  Genentech Inc. v. Novo Nordisk 42 USPQ2d 1001.	
As stated in the MPEP, 2164.08 ''[t]he Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1561 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  Nevertheless, not everything necessary to practice the invention need be disclosed.  In fact, what is well known is best omitted.  In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991).  AII that is necessary is that one skilled in the art be able to practice the claimed invention, given the Ievel of knowledge and skill in the art.  Further the scope of enablement must only bear a reasonable correlation to the scope of the claims.  See, e.g., In re Fisher, 427 F.2d 833, 839,166 USPQ 18, 24 (CCPA 1970).  As concerns the breadth of a claim relevant to enablement, the only relevant concern should be whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims.  In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971).  See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003) (alleged pioneer status of invention irrelevant to enablement determination.''

Claims	1-8, 11-21 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for salt forms, does not reasonably provide enablement for solvates.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The claims are drawn to solvates.  But the numerous examples presented all failed to produce a solvate.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  Hence, applicants must show that solvates can be made, or limit the claims accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 13-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al., WO 2017/032289.  Wang teaches the compositions and method of use of the compounds of formula (I) where R1 is F, t is 1, RN is H, R2 is H, m is 1, n is 1, X is N, R3 is CH3, R4 and R5 together form a pyrrolidine ring, R6 is H, R7 is H and R8 is H and temozolomide for the treatment of small cell lung cancer as seen in paragraph [0243].

Claim(s) 1-7 and 13-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated byTang et al., Cancer Research.  Tang teaches the compositions and method of use of the compounds of formula (I) where R1 is F, t is 1, RN is H, R2 is H, m is 1, n is 1, X is N, R3 is CH3, R4 and R5 together form a pyrrolidine ring, R6 is H, R7 is H and R8 is H and temozolomide for the treatment of glioblastoma multiforme and  small cell lung cancer as seen in Abstract 1651.

Claim(s) 1-8, 11-21 and 24-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al., Cancer Research.  Gupta teaches the compositions and method of use of the compounds of formula (I) where R1 is F, t is 1, RN is H, R2 is H, m is 1, n is 1, X is N, R3 is CH3, R4 and R5 together form a pyrrolidine ring, R6 is H, R7 is H and R8 is H and temozolomide for the treatment of small cell lung cancer as seen in Abstract 3505.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-8, 11-21 and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhou et al., U.S. Patent No. 9,260,440.  The generic structure of Zhou encompasses the instantly claimed compositions and method of use of the compounds of formula (I) (see Formula I, column 4) as claimed herein.  The combination of compounds of formula I with temozolomide as well as other DNA-damaging cytotoxic agents such as cisplatin, topotecan irinotecan and/or with radiation.  The compound of claim 6 as well as examples 1-69 differ only in the additional active ingredient a DNA-damaging cytotoxic agent.  U.S. ‘440 teaches the compounds/pharmaceutically acceptable salts as described herein may be used in combination with DNA-damaging cytotoxic agents for example, cisplatin, topotecan, irinotecan, or temozolomide, and/or radiation as described in column 3, lines 61-65.  The compositions and method of use of the combinations of the instant invention are generically embraced by Zhou in view of the interchange ability of the DNA-damaging cytotoxic agents of the 5,8,9,10,10a,11-hexahydro-5,6,7a,11-Tetraazacyclohepta[def]cyclopenta[a]fluoren-4(7H)-one ring system.  Thus, one of ordinary skill in the art at the time the invention was made would have been motivated to select for example temozolomide for the DNA-damaging cytotoxic agent of the reference as well as other possibilities from the generically disclosed alternatives of the reference and in so doing obtain the instant compounds in view of the equivalency teachings outlined above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624